                         UNITED STATES BANKRUPTCY COURT
                                  District of Arizona


   RE:                                       )
                                             )    Case No. 4:18-bk-08618-BMW
     Derick Wayne Ball and Ellen Jane Ball   )
                                             )    Chapter - 13
                         Debtor(s)           )



                 ORDER GRANTING APPLICATION FOR PAYMENT OF
                             UNCLAIMED FUNDS


        On March 6, 2020, an application was filed for the Claimant(s), Dilks & Knopik, LLC as
assignee to Derick & Ellen Ball, debtor for payment of unclaimed funds deposited with the
court, pursuant to 11 U.S.C. § 347(a). The application and supporting documentation establish
that the Claimant(s) is/are entitled to the unclaimed funds; accordingly, it is hereby
        ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $2,565.10 held in unclaimed
funds be made payable to Dilks & Knopik, LLC and be disbursed to the payee at the following
address: 35308 SE Center Street, Snoqualmie, WA 98065.
The Clerk will disburse these funds not earlier than 14 days after entry of this order.




Case 4:18-bk-08618-BMW         Doc 78 Filed 03/10/20 Entered 03/10/20 10:14:06           Desc
                               Main Document    Page 1 of 1
